                                                                       Case 2:21-cv-00231-GMN-BNW Document 13 Filed 05/19/21 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            3    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            7    Email: donna.wittig@akerman.com
                                                                 Email: scott.lachman@akerman.com
                                                            8
                                                                 Attorneys for Nationstar Mortgage LLC
                                                            9
                                                                                                 UNITED STATES DISTRICT COURT
                                                            10
                                                                                                       DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   WAYNE A. HAGENDORF,                                      Case No.: 2:21-cv-00231-GMN-BNW
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13                      Plaintiff,
                                                                                                                          STIPULATION TO STAY DISCOVERY
                                                            14   v.
                                                                                                                          [FIRST REQUEST]
                                                            15   NATIONSTAR MORTGAGE LLC,

                                                            16                      Defendant.

                                                            17

                                                            18                Nationstar Mortgage LLC and Wayne A. Hagendorf stipulate to stay discovery pending

                                                            19   resolution of Nationstar's motion to dismiss. ECF No. 8. The parties agree that discovery is
                                                            20   expensive and unnecessary at this time given the posture of the case and related litigation, including

                                                            21   Hagendorf's pending bankruptcy. In re Hagendorf, 19-15126-mkn. The parties' stipulation is made

                                                            22   in good faith and will not prejudice either party.

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///


                                                                                                                      1
                                                                 57427451;1
                                                                    Case 2:21-cv-00231-GMN-BNW Document 13 Filed 05/19/21 Page 2 of 2




                                                            1                 The parties agree that in event that the motion to dismiss is not granted in full, the parties will

                                                            2    file a stipulated proposed discovery plan and scheduling order no later than 14 days after a decision

                                                            3    on the motion is issued by the court. This is the first request to stay discovery.

                                                            4
                                                                              DATED May 19, 2021.
                                                            5
                                                                  AKERMAN LLP                                               FREEDOM LAW FIRM
                                                            6
                                                                  /s/ Scott R. Lachman                                      /s/ George Haines
                                                            7     MELANIE D. MORGAN, ESQ.                                   GEORGE HAINES, ESQ.
                                                                  Nevada Bar No. 8215                                       Nevada Bar No. 9411
                                                            8     DONNA M. WITTIG, ESQ.                                     Beltway Corporate Center
                                                                  Nevada Bar No. 11015                                      8985 South Eastern Avenue, Suite 350
                                                            9     SCOTT R. LACHMAN, ESQ.                                    Las Vegas, Nevada 89123
                                                                  Nevada Bar No. 12016
                                                            10    1635 Village Center Circle, Suite 200                     Attorney for Wayne A. Hagendorf
                                                                  Las Vegas, Nevada 89134
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                  Attorneys for Nationstar Mortgage LLC
                                                            12
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13
                                                                                                                     IT IS SO ORDERED.
                                                            14

                                                            15

                                                            16
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                            17                                                       Case No.: 2:21-cv-00231-GMN-BNW
                                                            18                                                                   May 21, 2021
                                                                                                                     DATED:
                                                            19
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                        2
                                                                 57427451;1
